Mikoll, J.,
dissents and votes to reverse in the following memorandum. Mikoll, J. (dissenting). I respectfully dissent. One thing is clear and that is that the trial court refused to vacate its judgment but rather improperly attempted to limit its effect (Herpe v Herpe, 225 NY 323). That portion of the order of the trial court is void. In my view the interpretation the majority places on the order of the trial court is contrary to that court’s order. It is improper to speculate, as the majority here does, as to what the trial court would have done if the court’s attention was called to the fact that it could not limit the effect of its judgment. To conclude that it would have vacated the judgment is unwarranted. The order of Special Term should be reversed.